Case: 12-14539   Date Filed: 07/08/2013   Page: 1 of 3




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14539
                        Non-Argument Calendar
                      ________________________

                       Agency No. A028-590-919



ATEYA RAMADAN SWILAM,

                                                                      Petitioner,

                                  versus

US ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                              (July 8, 2013)

Before CARNES, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:
               Case: 12-14539      Date Filed: 07/08/2013   Page: 2 of 3


      Ateya Ramadan Swilam seeks this Court’s review of the BIA’s denial of his

motion to reconsider its denial of his motion to reopen as time and number barred.

In his brief, Swilam raises only general equitable arguments, asking this Court to

overturn the BIA’s final order of deportation, which became final in 1996. After

careful review, we deny the petition in part, and dismiss it in part.

      We review the BIA’s decision in a motion to reopen or a motion for

reconsideration for abuse of discretion. Chacku v. U.S. Att’y Gen., 555 F.3d 1281,

1286 (11th Cir. 2008). A petitioner abandons all issues on review for which he

fails to offer argument in his initial brief. Sepulveda v. U.S. Att’y Gen., 401 F.3d

1226, 1228 n.2 (11th Cir. 2005).

      Our jurisdiction to review motions to reopen or reconsider an immigration

ruling is implicit in the statutory grant of jurisdiction to review a final order of

removal. See Patel v. U.S. Att’y Gen., 334 F.3d 1259, 1261 (11th Cir. 2003); see

also 8 U.S.C. § 1252(a)(1). A petitioner, seeking review of an immigration ruling,

must file his petition for review within 30 days of the order.             8 U.S.C. §

1252(b)(1).    The statutory deadline for filing a petition for review of an

immigration decision is mandatory and jurisdictional. Dakane v. U.S. Att’y Gen.,

399 F.3d 1269, 1272 n.3 (11th Cir. 2005); see also Chao Lin v. U.S. Att’y Gen.,

677 F.3d 1043, 1045-46 (11th Cir. 2012).




                                           2
              Case: 12-14539     Date Filed: 07/08/2013   Page: 3 of 3


      In this case, Swilam’s September 4, 2012 petition for review only gives us

authority to review the BIA’s orders that had been entered within 30 days of the

petition. See 8 U.S.C. § 1252(b)(1). The only order, therefore, that is presently

within our jurisdiction is the BIA’s August 21, 2012 denial of Swilam’s May 23,

2012 motion to reconsider. In his initial appellate brief, Swilam fails to address or

mention the August 2012 order in his brief, and has thus has abandoned all issues

related to the August 2012 order. See Sepulveda, 401 F.3d at 1228 n.2.

      Instead, he presents general arguments as to why he should not be deported

and references errors that the BIA made in its orders from the mid-1990s. Indeed,

in his statement of jurisdiction, he asserts that he is appealing from a May 2, 1992

judgment, which was the date that his voluntary departure order expired. Because

Swilam’s appeal of the BIA’s decisions from the 1990s is untimely -- well outside

the 30-day window to appeal -- we lack jurisdiction over these arguments.

      Accordingly, we deny Swilam’s petition for review because he has

abandoned all issues properly before us, and dismiss the petition for lack of

jurisdiction as to those arguments that Swilam actually raises on petition for

review.

      PETITTION DENIED IN PART, DISMISSED IN PART.




                                         3